Citation Nr: 0933560	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral wrist injury.

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral foot injury.

3. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

4. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression and a nervous/anxiety disorder.

5. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a lumbar spine disorder.

6. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for epilepsy, partial complex. 

7. Entitlement to service connection for a bilateral hand 
injury.

8. Entitlement to service connection for a right shoulder 
injury.

9. Entitlement to service connection for a bilateral lower 
leg injury.

10. Entitlement to service connection for a seizure disorder, 
to include as secondary to PTSD and in-service personal 
assault.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In July 2009, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The Board notes that the service connection was denied for 
epilepsy, partial complex in an August 1987 rating decision.  
In addition to that claim, the Veteran has claimed that he 
suffers seizures as a result of his claimed psychiatric 
disorders.  As seizure disorders due to a psychiatric 
disorder may be entirely different from seizures caused by 
epilepsy, the Board finds that the Veteran's newly claimed 
seizure disorder is a separate and distinct disability from 
the previously adjudicated epilepsy, partial complex.  
Accordingly, the Board finds that the issues were properly 
adjudicated by the RO as characterized on the title page.  
See Boggs v. Peake, 520 F3d. 1330 (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he was involved in a motor vehicle 
accident (MVA) in service that resulted in various orthopedic 
injuries.  He also contends that he suffers PTSD due to a 
personal assault and rape during service and that he has 
another psychiatric disorder characterized by depression 
and/or anxiety as a result of his military service.  Further, 
he contends that he suffers seizures that are directly 
related to his military service, to the claimed in-service 
MVA, and/or to his claimed psychiatric disorders.  The Board 
finds that a remand is necessary for further development of 
the record.

In this regard, the Board notes the record shows that the 
Veteran is in receipt of Supplemental Security Income (SSI) 
from the Social Security Administration (SSA).  The records 
relevant to the claim for SSA benefits are not associated 
with the claims file.  When VA has notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Further, VA's 
duty to assist in obtaining such records is not dependent on 
the reopening of a new and material claim.  Therefore, a 
remand of all issues on appeal is required so that VA may 
fulfill its duty to assist in obtaining records relevant to 
the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
Veteran's application for benefits from 
the SSA.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
June 2008 statement of the case.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




